Citation Nr: 0126763	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  00-17 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim for entitlement to service 
connection for myotonic muscular dystrophy, and if so, 
whether the claim may be granted.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to April 
1988.  He testified that he remained in the reserves until 
1990 and then re-enlisted and remains active in the reserves.  
However, the dates of his reserve service have not been 
verified.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The 
veteran and his representative appeared at a hearing before 
the undersigned member of the Board at the RO in 
Philadelphia, Pennsylvania, in July 2001.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for entitlement to 
service connection for myotonia dystrophica, claimed as a 
muscle condition, in a January 1991 rating decision.  The 
veteran was notified of this decision by letter dated in 
February 1991, but he did not appeal.

2.  Evidence presented since the January 1991 rating decision 
bears directly and substantially on the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran is currently diagnosed with myotonia muscular 
dystrophy, a familial or hereditary disease.

4.  Symptomatology of myotonia muscular dystrophy did not 
manifest itself until after the veteran began active military 
service in May 1984.

5.  Competent medical evidence reflects that the symptoms the 
veteran experienced during service, and continuously since 
then, represented the early stages of the later diagnosed 
myotonic muscular dystrophy.


CONCLUSIONS OF LAW

1.  The RO's January 1991 rating decision denying service 
connection for myotonic dystrophica is final.  38 U.S.C.A. 
§§ 5100 et. seq., 7105 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.156(a), 20.1103 (2001).

2.  Evidence received into the record subsequent to the RO's 
January 1991 rating decision is new and material; thus, the 
requirements to reopen the claim for service connection for 
myotonic muscular dystrophy have been met.  38 U.S.C.A. 
§§ 5100 et. seq., 7104 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.156(a), 20.302 (2001).

3.  The veteran's myotonic muscular dystrophy is considered 
to have been incurred during his active service.  38 U.S.C.A. 
§ 1101, 1110, 1131, 5107 (West 1991 and Supp. 2000); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001); VAOPGCPREC 
67-90.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In January 1991, the RO denied service connection for a 
myotonia dystrophica.  The veteran was notified of this 
decision in February 1991; however he did not file a notice 
of disagreement.  In February 1999, the veteran petitioned to 
reopen his claim.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2001).  However, 
if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The Court has 
held that VA must determine whether new and material evidence 
has been presented under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 5108 
(West 1991); and immediately upon reopening the claim, VA 
must determine whether VA's duty to assist has been 
fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The RO initially denied service connection for myotonia 
dystrophica, claimed as a muscle disorder, in a December 1991 
rating decision.  The evidence of record at that time 
included the veteran's service medical records and a VA 
examination report dated in June 1990.  The examination 
report reflects a confirmed diagnosis of myotonia 
dystrophica.  The RO, in December 1991, determined that 
service connection for this condition was not appropriate, as 
service medical records showed no complaints, treatment, 
abnormalities, diagnoses or other findings for myotonia 
dystrophica, and the condition itself was not diagnosed until 
June 1990-more than two years after the veteran's discharge 
from active duty.  The veteran was notified of this decision 
in February 1991 and did not file a timely notice of 
disagreement.  Therefore, that decision was final.

In February 1999, the veteran petitioned to reopen his claim.  
Evidence associated with the claims file since the RO's 
December 1991 decision includes two statements by the 
veteran's private treating physician, proffered in March and 
June 2000, the veteran's testimony before the undersigned 
member of the Board in July 2001, and a sworn statement 
provided by the veteran in April 1999 which was also signed 
by several witnesses.  Upon review, the Board observes this 
evidence newly associated with the claims file pinpoints the 
onset of symptomatic manifestations of a hereditary disease 
during active service and documents observations of the 
symptomatology continuously from service to the initial 
diagnosis in 1990, and continuing to the present.  The Board 
finds that this evidence bears directly and substantially 
upon the specific matter under consideration, and thus, is so 
significant that it must be considered to decide fairly the 
merits of this claim.  Accordingly, the Board concludes that 
this evidence is both new and material, and serves to reopen 
the claim.  38 C.F.R. § 3.156(a).  


II.  Service Connection for Myotonic Muscular Dystrophy

Initially, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted as Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  The new statute amended and clarified VA's duty to 
assist claimants in the development of the facts relevant to 
their claims, and is applicable to claims pending at the time 
of its enactment, including the present claim before the 
Board.  On August 29, 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 46520 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Accordingly, the Board must assess whether the development of 
the veteran's claim and appeal has been sufficient to meet 
the enhanced obligations embodied in the VCAA.

The Board notes that the evidentiary record is incomplete.  
Nonetheless, in the present case, the Board finds it is not 
necessary to obtain any missing records.  This is so because 
the Board is granting the benefit sought on appeal.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131.

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b).  Such evidence must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In March 1985 General Counsel for VA addressed the following 
question:  In view of the provisions of 38 C.F.R. § 3.303(c), 
under what circumstances, if any, may service connection be 
granted for disorders of congenital or developmental origin?  
In this opinion, General Counsel held that service connection 
may be granted for diseases (but not defects) of congenital, 
developmental or familial origin if the condition was 
incurred in or aggravated during service.  See VA O.G.C. 
Prec. Op. No. 1-85 (March 5, 1985) (reissued as VAOPGCPREC 
82-90 (July 18, 1990)).  In September 1988, VA General 
Counsel issued a new precedent opinion to update the previous 
opinion provided in VA O.G.C. Prec. Op. No. 1-85.  The 
opinion was updated to reflect that a hereditary disease 
under 38 C.F.R. § 3.303(c) does not always rebut the 
presumption of soundness, and that service connection may be 
granted for hereditary diseases which either first manifest 
themselves during service or which preexist service and 
progress at an abnormally high rating during service.  VA 
O.G.C. Prec. Op. No. 8-88 (Sept. 29, 1988) (reissued as 
VAOPGCPREC 67-90 (July 18, 1990)).  Following the issuance of 
this General Counsel opinion, the VA ADJUDICATION PROCEDURE 
MANUAL, M21-1, was revised to provide that service connection 
may be granted for hereditary diseases which either first 
manifest themselves during service or which preexist service 
and progress at an abnormally high rate during service.  
MANUAL M21-1, Chapter 50, § 50.78(f) (Mar. 29, 1989).

The record establishes that the veteran suffers from myotonic 
muscular dystrophy and that this is a familial or hereditary 
disease.  Myotonic muscular dystrophy is defined as "a rare, 
slowly progressive, hereditary disease transmitted as an 
autosomal dominant trait, characterized by myotonia followed 
by atrophy of the muscles ... "  See Dorland's Illustrated 
Medical Dictionary 522 (27th ed. 1988).

A VA neurological examination for disability evaluation 
purposes in May 1990 resulted in a diagnosis of myotonia 
dystrophia.  In a statement dated in March 1991, F. Walsh, 
M.D., also diagnosed the veteran with myotonic dystrophy and 
noted that this is a familial disorder which is usually very 
slowly progressive.  Examination by M. Denner, M.D., in 
December 1998 also resulted in an impression of myotonic 
dystrophy with prominent myotonia in the hands.  

Service medical records are absent any complaints of or 
treatment for muscle weakness.  The veteran's reports of 
medical history and evaluation at entrance to and discharge 
from active service further reflect no abnormalities, 
defects, diagnoses, or other findings concerning his muscular 
system.  Nonetheless, the veteran has presented a sworn 
statement noting that he communicated his complaints and 
fears regarding weakness in his hands, inability to keep them 
warm, and loss of dexterity to his parents.  He also 
indicated that he sought employment following discharge from 
active duty first as a mechanic, then with a heating and air 
conditioning firm and subsequently with an oil heating 
company.  In all these jobs, he stated, he experienced 
difficulty working with his hands.  He lacked strength and 
dexterity and took longer to do the work, or simply could not 
do a particular task.  Following the veteran's statement are 
the signatures of his witnesses, who indicate that they 
attest to the best of their knowledge that the veteran's 
statement is true.  In particular, several witnesses attest 
to the truthfulness of his statements concerning his 
inability to perform tasks required of his employment-one 
such witness representing the employer who hired the veteran 
approximately four months following his discharge from active 
service.  In addition, two witnesses bear the same family 
name as the veteran.  Finally, the Board notes that the 
veteran testified as to the onset of his symptoms and their 
continuity before the undersigned member of the Board, and 
was found to be very credible.  The Board therefore finds 
that this evidence is sufficient to establish a continuity of 
symptomatology during the veteran's active service to the 
first diagnosis of myotonic muscular dystrophy in June 1990, 
and continuing to the present.

The veteran's private treating physician submitted statements 
in March and June 2000.  In pertinent part, the physician, 
Donald A. Barone, D.O., P.A. opined:

Based on the history of symptoms 
provided, it is my opinion that the 
physical problems encountered by this 
patient while on active military duty in 
1986, were due to the early stages of 
Myotonic Muscular Dystrophy.

***

This disorder (myotonic muscular 
dystrophy) is genetically determined and 
hence is present at birth.  However, [the 
veteran's] condition was not 
significantly symptomatic until he was on 
active military service between 5/9/84 to 
4/6/88.  By the Winter of 1986, [the 
veteran] began to notice significant 
symptoms and thereafter began losing his 
grip on various items, with diminishing 
strength in his hands and forearms.  This 
condition is slowly progressive and 
further worsening is likely as time 
passes.  I have examined and verified 
this diagnosis in multiple family members 
over the years.

As noted above, myotonic dystrophy is a familial or 
hereditary disorder.  In June 2000 Dr. Barone noted that 
myotonic muscular dystrophy is genetically determined and 
hence is present at birth.  The report of medical examination 
at entrance to active duty is negative for any abnormality of 
the veteran's muscular system and no other evidence is of 
record which indicates that the veteran's myotonic muscular 
dystrophy was manifest prior to his military service.

Lay testimony, including the sworn testimony of the veteran 
before the undersigned member of the Board in July 2001 and 
the statements of his witnesses, establish a pattern of hand 
weakness and loss of hand dexterity beginning during active 
service and continuing to the present.  The Board finds that 
the veteran has provided competent and credible testimony as 
to the symptoms he first experienced during service.  A 
physician has offered his unequivocal opinion that the 
history of symptoms provided by the veteran while on active 
military duty in 1986 were due to the early stages of 
Myotonic Muscular Dystrophy.  This physician has examined and 
treated the veteran, reviewed his history, and reviewed the 
history of his family.

The Board therefore finds that the veteran's hereditary 
disease, myotonic muscular dystrophy, first manifested itself 
during service.  Therefore, the Board finds that service 
connection is appropriate for myotonic muscular dystrophy.


ORDER

The veteran's claim for service connection for myotonic 
muscular dystrophy is reopened.  Service connection for 
myotonic muscular dystrophy is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

